Citation Nr: 0811649	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  05-41 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to a higher initial rating for post traumatic 
stress disorder (PTSD) with depressive disorder, currently 
rated as 50 percent disabling.

2.  Entitlement to an effective date prior to August 29, 1994 
for the granting of service connection for PTSD with 
depressive disorder.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to July 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in May 2004, a statement 
of the case was issued in October 2005, and a substantive 
appeal was received in November 2005.   

The Board notes that service connection for PTSD was 
originally denied by way of a January 1992 RO rating 
decision.  The veteran filed an application to reopen the 
claim in August 1994.  The RO denied the claim again in 
October 1995, and the veteran appealed.  The Board upheld the 
denial in September 1998.  However, a June 2001 CAVC Order 
vacated the Board's decision.  The claim was remanded to the 
RO, who issued the May 2003 rating decision that granted 
service connection for PTSD with depressive disorder and 
assessed a 50 percent disability rating effective August 29, 
1994 (the date of receipt of the reopened claim).  

The case is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

In this case, the veteran originally filed a claim for 
service connection for PTSD in 1991.  It was denied by way of 
a January 1992 RO rating decision.  The veteran filed a 
timely notice of disagreement; and the RO sent out a 
statement of the case in February 1993.  The veteran failed 
to file a timely substantive appeal.  Consequently, the 
January 1992 RO rating decision became final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  

The veteran subsequently filed an application to re-open his 
prior claim for service connection.  This claim to re-open 
was received on August 29, 1994.  The RO initially denied the 
claim, but after a lengthy appeal process, service connection 
for PTSD was eventually granted by Board decision in May 
2003.  The RO effected the Board's decision via a May 2003 
rating decision which assigned an effective date of August 
29, 1994, and assigned a 50 percent rating, effective from 
that date.  The present appeal ensued as to both the 
effective date and rating. 

The veteran's representative argues that under 38 C.F.R. 
§ 3.156(c), where new and material evidence consists of a 
supplemental report from the service department, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction, and the veteran will be entitled to a 
retroactive evaluation.  Under 38 C.F.R. § 3.156(c)(3), an 
award made based all or in part on such records is effective 
on the date entitlement arose or the date VA received the 
previously decided claim, whichever is later, or such other 
date as may be authorized by the provisions applicable to the 
previously decided claim. 

The veteran's representative maintains hat the new and 
material evidence in this case consists of USASCRUR records 
that verified the veteran's stressors and that under 38 
C.F.R. § 3.156( c), an effective date of October 16, 1991, is 
warranted and that a retroactive evaluation must be assigned.  

The Board notes at this point that the United States Court of 
Appeals for Veterans Claims (Court) recently addressed the 
application of 38 C.F.R. § 3.156(c) in a similar case.  Vigil 
v. Peake, No. 05-3246 (U.S. Vet. App. February 12, 2008).  In 
view of the Court's decision, it appears that additional 
action by the RO is necessary to develop the evidence as to 
the date when the veteran's PTSD was first manifested as well 
as to a retroactive disability rating.  



Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
(to include, if deemed necessary, a 
medical review of the record and/or a 
retroactive medical examination) to 
develop the evidence with regard to:
            a)  the date PTSD was first 
manifested; and
            b)  retroactive evaluation of 
the PTSD.  

2.  The RO should then review the record 
and determine the appropriate effective 
date for the award of service connection 
for PTSD under the Court's guidance in 
Vigil v. Peake, No. 05-3246 (U.S. Vet. 
App. February 12, 2008).  The RO should 
also determine whether a retroactive 
disability rating is necessary as a 
result.  In considering the rating issue, 
the RO should include consideration of 
both old and new criteria for evaluating 
mental disorders as such criteria may be 
applicable to this case.  After 
completion of the above, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


